IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20825
                        Conference Calendar



JOHAN FRANKZ LOPEZ,

                                           Petitioner-Appellant,

versus

JANET RENO, U.S. Attorney General; RICHARD V. CRAVENER, District
Director of the Houston District of the Immigration and
Naturalization Service,

                                           Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-1396
                       --------------------
                          April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Johan Frankz Lopez (“Lopez”) appeals the district court’s

dismissal of his 28 U.S.C. § 2241 habeas corpus petition

challenging his final deportation order.    Because Lopez is

deportable as an aggravated felon, federal courts lack

jurisdiction to review his arguments raised in a § 2241 petition.

See 8 U.S.C. §§ 1227(a)(2)(A)(iii), 1252(a)(2)(C); see also Max-




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20825
                                -2-

George v. Reno, No. 98-21090, 2000 WL 220502 at **3-4, 6-8 (5th

Cir. Feb. 24, 2000).   The district court’s dismissal for lack of

subject matter jurisdiction is AFFIRMED.